569 So. 2d 832 (1990)
Olas MOSLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 88-03019.
District Court of Appeal of Florida, Second District.
November 2, 1990.
James Marion Moorman, Public Defender, and D.P. Chanco, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Brenda S. Taylor, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
During the appellant's trial for trafficking in cocaine, the prosecutor improperly cross examined the appellant by asking him whether certain previous witnesses had been lying. Such questioning is improper, and the trial court erred in failing to sustain the defendant's objection and in denying the defendant's motion for a mistrial. Boatwright v. State, 452 So. 2d 666 (Fla. 4th DCA 1984).
*833 Accordingly, the case is reversed and remanded for a new trial.
LEHAN, A.C.J., and FRANK and PATTERSON, JJ., concur.